Citation Nr: 1241526	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-31 488	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for colon cancer, to include as a result of in-service radiation exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Due to the location of the Veteran's residence, however, the jurisdiction of his appeal remains with the RO in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from colon cancer as a result of his exposure to ionizing radiation during military service.  He has asserted that in January 1966 he participated in the clean-up activities following a nuclear bomb accident near Palomares, Spain, during which time he was exposed to radiation.  In a May 2008 statement, the Veteran indicated that he was given no protective clothing and was told to take a bath in the Mediterranean Sea to wash off any radioactive materials.  He reported that hand held Geiger counters were used to monitor personal exposure to radiation and that the levels were so high that the counters were unable to give a proper reading.  In support of his claim, the Veteran also submitted a copy of a letter written to his spouse, postmarked in June 1966, wherein he reported having been exposed to "quite a bit of radiation" in Spain.

The Veteran's post-service treatment records show that he was diagnosed as having colon cancer in August 2007 and underwent a right hemicolectomy the following month.  The Veteran also submitted a statement from a private physician, Dr. K. T., M.D., who opined that the Veteran's colon cancer "is likely or not due to his exposure to ionizing radiation in 1966 while serving in the US Army."  No rationale for that opinion is set forth, and the opinion does not appear to be based upon a review of the record, to include information contained in the Veteran's DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation).

For claims based on alleged exposure to ionizing radiation, service connection can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement--that is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At the outset, the Board notes that the Veteran's colon cancer is among the 21 types of cancer potentially entitled to presumptive service connection under 38 C.F.R. §§ 3.309(d)(2).  However, he is not a radiation-exposed veteran within the definition of the 38 C.F.R. § 3.309(d)(3)(ii)(A), as the nuclear bomb detonation near Palomares was an accident and not an atmospheric nuclear test.  

Regardless, however, of whether service connection is warranted on a presumptive basis, service connection can be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence, one of which is the requirement that the RO obtain a radiation dose estimate from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

As noted above, the Veteran has been diagnosed as having colon cancer, which is a disease specifically enumerated as being a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(vii).  Accordingly, because the Veteran's colon cancer is recognized as a radiogenic disease that may be induced by ionizing radiation, and his disease was manifested 5 or more years after his alleged exposure to ionizing radiation, see 38 C.F.R. § 3.311(b)(2)(i), (5)(iv), the development procedures set for in § 3.311 must be followed.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Here, the agency of original jurisdiction (AOJ) requested from the National Personnel Records Center (NPRC) and the U.S. Army Dosimetry Center the Veteran's DD Form 1141 or other records of exposure.  A response received from the NPRC indicates that the requested records were mailed, while the U.S. Army Dosimetry Center stated that it was unable to locate any records for the Veteran.  Curiously, despite the fact that the claims folder contains the Veteran's DD Form 1141, which notes exposure to Alpha radiation while supporting 16 Air Force operations during the period of January 25, 1966, to February 9, 1966, the RO, in its May 2009 decision, stated that the Veteran's service records contained no DD Form 1141.  In any event, neither the Veteran's DD Form 114, nor any other pertinent records, was forwarded to VA's Under Secretary for Health for preparation of a dose estimate.  In light of the information contained in the Veteran's DD Form 1141, the Board finds that the development procedures set forth in § 3.311(a) must be followed and thus, the matter must be remanded for a dose estimate to be obtained.

Further, because the Veteran's DD Form 1141 confirms exposure to alpha radiation, a type of ionizing radiation, the Board finds that after a dose estimate is obtained the claim should be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  Specifically, the Under Secretary for Benefits must make a determination as to whether it is at least as likely as not that the Veteran's colon cancer resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).  Such a determination may require an advisory opinion from the Under Secretary of Health and should take into consideration such factors as the probable dose, the relative sensitivity of the involved tissue, the Veteran's gender and pertinent family history, the Veteran's age at time of exposure, the time-lapse between exposure and onset of disease, and the extent to which other factors may have contributed to the development of the disease.  38 C.F.R. § 3.311(c)(1), (e).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including any service records and his statements and testimony regarding radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding the specifics of his alleged exposure, he should be contacted and asked to provide such information.

2.  Thereafter, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  The Under Secretary for Benefits must make a determination as to whether it is at least as likely as not that the Veteran's colon cancer resulted from exposure to radiation in service.  The Under Secretary for Benefits should consider whether an advisory opinion from the Under Secretary of Health is necessary to render such a determination.  

Whether positive or negative, the Under Secretary for Benefits' conclusion must be supported by specific reasons, to include such factors as the probable dose, the relative sensitivity of the involved tissue, the Veteran's gender and pertinent family history, the Veteran's age at time of exposure, the time-lapse between exposure and onset of disease, and the extent to which other factors may have contributed to the development of the disease.

If the Under Secretary for Benefits is unable to conclude whether it is at least as likely as not, or that there is no reasonable possibility that the Veteran's colon cancer resulted from radiation exposure, the matter should be referred to an outside consultant in accordance with 38 C.F.R. § 3.311(d).  

3.  Thereafter, readjudicate the issue of entitlement to service connection for colon cancer, to include as a result of in-service exposure to radiation.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded an appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

